Opinion by
Judge Lindsay:
The appellant signed the bail bond. It therefore appears upon the face of that instrument that he undertook that the defendant should appear in the Pendleton Circuit Court to answer any indictment that might be found against him.
The answer states that the appellant surrendered the accused to the jailer of Pendleton county, and that the latter received him into *161custody, but as the bail cannot lawfully make such a surrender, and as the jailer cannot legally accept the custody of the prisoner until the conditions of Sec. 81 of the Criminal Code of practice have been complied with, the answer was defective in failing to show that the surrender was accompanied with a certified copy of the bail bond. The demurrer was therefore properly sustained.
A. R. Clark, for appellant.

Moss, for appellee.

Judgment affirmed.